Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 06/22/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 06/22/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claim(s) 14, 26 is/are rejected under 35 U.S.C. 102 as being unpatentable over Blech et al. (Pub. No. 5,134,303). Hereafter “Blech”.
            Regarding Claim(s) 14, 26, Blech teaches a multiwavelength light source module, adapted to emit incident light comprising a plurality of wavelengths, (column 2, lines 64-66); 
            an optical setup configured to combine said incident light into a single beam and further configured to guide said single beam towards a surface of a wafer such that said single beam hits said surface at a single measuring spot on said surface (figures 3-4, L1, L2, B1, B2, combined B3, surface of sample S, reflected light Br; Column 3, lines 66-68; Column 4, lines 1-6, 19-30; Column 5, lines 18-24); and 
          a curvature determining unit, configured to determine a curvature of said surface of said wafer from reflected light corresponding to said single beam being reflected on said surface at said single measuring spot, (abstract; Column 1, lines 8-28; 44-49, 59-62; Column 2, lines 63-66; Column 3, lines 50-65; Column 4, lines 1-11, 19-33; Column 5, lines 18-24; Figures 3A, 4, 5, incident point of light beam B1, B2, and reflected beam Br on the point of the surface of sample S and wafer W.  Photodetector assembly DA is not different from a curvature determining unit.  Note: Measuring the radius of curvature of a surface is not different from to determine a curvature of said surface.).  
Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 15, 18-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blech et al. (Pub. No. 5,134,303) in view of Zettler et al. (U.S. Pub. No. 2013/0021610). Hereafter “Blech” and “Zettler ‘1610”.
            Regarding Claim(s) 15, Blech teaches a deflection detector, adapted to collect said reflected light corresponding to said single beam being reflected on a surface at a single measuring spot, (figures 3A, 4, 5, reflected single beam BR, detector DA); and
         wherein said curvature determining unit is further configured to determine a single reflected spot formed by said reflected light on said deflection detector when said single beam reflects at a single measuring spot on a surface of a wafer, and to therefrom determine said curvature of said surface of said wafer, (abstract; Column 1, lines 8-28; 44-49, 59-62; Column 2, lines 63-66; Column 3, lines 50-65; Column 4, lines 1-11, 19-33; Column 5, lines 18-24; Figures 3A, 4, 5, incident point of light beam B1, B2, and reflected beam Br on the point on the surface of sample S and wafer W.  Photodetector assembly DA).  
         However, Blech does not teach to determine a position of a reflected spot.  Zettler ‘1610 teaches to determine a position of a reflected spot, ([0005, 0015, 0031, 0070]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blech by determining a position of a reflected spot in order to detect the curvature more efficiently, (Zettler ‘1610, [0005, 0015, 0031, 0070]).  

            Regarding Claim 18, Blech teaches all the limitations of claim 14 as stated above except for a position detector and wherein said position detector is positioned in said system such that said position is on said position detector.  Zettler ‘1601 teaches a position detector and wherein said position detector is positioned in said system such that said position is on said position detector, ([0028, 0068, 0069]; Figure 6, position sensitive detector 26 is not different from a position detector). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blech by having a position detector in order to detect the position of the target.

            Regarding Claims 19-21, Blech teaches a susceptor and a wafer loaded onto said susceptor; and wherein said susceptor rotates in a plane perpendicular to said single beam such that a susceptor axis of said susceptor is parallel to said single beam, (figure 5, wafer table WT is not different from a susceptor, beams B3, BR).  Although Blech does not teach susceptor rotation axis, Zettler ‘1601 teaches, ([0014, 0021, 0023, 0034, 0040, 0048, 0063, 0068]; figure 3).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blech by having susceptor rotation axis in order to detect the curvature more efficiently, ([0014, 0021, 0023, 0034, 0040, 0048, 0063, 0068]).

            Regarding Claims 22-24 although Blech does not teach a susceptor and a plurality of wafers loaded onto said susceptor; and wherein said susceptor rotates in a plane perpendicular to said incident light such that asusceptor rotation axis of said susceptor is parallel to said incident light, Zettler ‘1601 teaches, ([0014, 0021, 0023, 0034, 0040, 0048, 0063, 0068]; figure .

7.          Claim(s) 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blech et al. (Pub. No. 5,134,303) in view of Zettler et al. (U.S. Pub. No. 2007/0030493). Hereafter “Blech” and “Zettler ‘0493”. 
            Regarding Claim 16, Blech teaches all the limitations of claim 14 as stated above except for multiwavelength lightsource module comprises one or more of the following: two or more laser sources wherein at least two of said wavelengths are separated from each other by at least 5nm; a white light source; a broadband light source.  Zettler ‘0493 teaches a white light source, ([0011]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blech by having a white light source in order to implement a multi wavelength light source.

  Regarding Claim 17, selection of two of said plurality of wavelengths are separated from each other by at least 5nm or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate separated range for the wavelength for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blech et al. (Pub. No. 5,134,303) in view of Schwarz et al. (U.S. Pub. No. 2006/0092417). Hereafter “Blech” and “Schwarz”. 
            Regarding Claim 25, Blech teaches all the limitations of claim 14 as stated above except for a plurality of multiwavelength light source modules, wherein each of said multiwavelength light source modules is adapted to emit one or more incident light beams, wherein each of said one or more incident light beams comprises a plurality of wavelengths.  Schwarz teaches a plurality of multiwavelength light source modules, ([0027, 0041, 0042, 0076, 0083, 0087]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blech by having a plurality of multiwavelength light source modules in order to implement a plurality multiwavelength light sources for detection, ([0027, 0041, 0042, 0076, 0083, 0087]).
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
August 12, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877